Citation Nr: 1504855	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.H.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter was previously remanded by the Board for further development in January 2014.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

With regard to the Veteran's claim, the Board notes the issue has been previously characterized as entitlement to service connection for acquired mental health condition to include depression.  The record indicates the Veteran has received a diagnosis of another psychiatric disorder.  Based on evidence of record and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include major depressive, anxiety disorder, and mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran testified at the April 2014 Board hearing that he first started experiencing symptoms of depression during his military service while stationed in Korea.  The Veteran stated he did not realize it was a problem until his friends and family brought it to his attention.  He stated he was in denial that he had a psychiatric disorder, but suspected he may have anxiety or depression.  He stated his symptoms worsened as time passed.  He testified that after service, his psychiatric condition prevented him from keeping steady employment, but he did not fully realize the cause. 

According to the post-service treatment records, the Veteran has received numerous psychiatric diagnoses, including depression, polysubstance dependence, anxiety disorder, mood disorder, and antisocial personality disorder.  There is, however, no etiological opinion with the evidence of record.

The Veteran has not yet been afforded a VA examination for his claimed disorders.  Furthermore, given the Veteran's testimony that he began experiencing symptoms during service, and his current diagnoses, the Board finds this claim should be remanded for a VA examination with a mental health specialist to clarify the Veteran's diagnoses and obtain an adequate etiological opinion.  As such, further development is necessary before a final determination is made.  38 C.F.R.               § 3.159(c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

The Veteran testified at the April 2014 hearing that he had received treatment from the VA Medical Center in recent years.  The most recent VA treatment record within the claims file is dated February 2014.  Any treatment records since that time have not been associated with the claims file or the Virtual VA electronic records system.  Therefore, efforts to obtain such treatment records should be made. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on remand, the RO should request the above described records, with any additional assistance from the Veteran required.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and asked to identify any medical treatment received since February 2014 at a VA medical facility; specifically records pertaining to his treatment for an acquired psychiatric disorder.  If he identifies any treatment, copies of these pertinent treatment records not already obtained should be obtained and added to the record.

2. Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with an appropriate specialist to determine the etiology of any current acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and mood disorder.  

The VA examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability is of service onset or otherwise etiologically related to the Veteran's period of active service.

The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined. 

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records.  A complete rationale must be provided for all opinions offered.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  All findings and conclusions should be set forth in a legible report.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

